Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that this application is a CON of 16/031,542 filed on 07/10/2018 (U.S. Patent No. 10,679,289) which is a CON of 13/718,949 filed on 12/18/2012 (U.S. Patent No. 10,049,404).

DETAILED ACTION
	Claim 1 presented for examination on 04/29/2020. Applicant filed a preliminary amendment on 05/05/2020 canceling the claim 1 and adding new claims 2-10. Therefore, the claims 2-10 are pending.
The pending claims 2-10 in the instant application is similar to claims in its parent application 16/031,542 (U. S. Patent No. 10,679,289) and 13/718,949 (U.S. Patent 10,049,404). Therefore, the claims in the instant application are allowable under same rational as the patented parent application. 
Examiner discussed double patenting rejection and amendment to claim 2 for placing application into a condition of allowance in telephone interview held on 12/01/2021 and an interview summary of which is attached herewith.
This application is in condition for allowance except for the following formal matters: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-10 are not sufficiently precise due to the combining of two separate statutory classes of system and apparatus of invention in a single claim.  
	Claim 2 recites a system in a preamble but body of the claim comprises a gateway device configured to implement plurality steps of communicate, track, receive, receive, calculate, calculate, monitor, identify, define, define, assign, and adjust,  which appear to be device or an apparatus claim. A system claim with only one device does not qualify as a system claim if nothing else is present in the claim.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.	Claims 2-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
     	35 USC 101 requires that in order to be patentable the invention must be a "new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof" (emphasis added).  
3.	The applicant’s claims mentioned above are intended to embrace or overlap two different statutory classes of invention as set forth in 35 USC 101. 
” comprising two statutory classes of invention in a single claim.
	The claim 2 begin by discussing a system in preamble, but subsequently the claim then deal with a gateway device configured to execute plurality of recited steps (see above rejection of claims under 35 USC 112, second paragraph, for specific details regarding this issue).  
	"A claim of this type is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only", Ex parte Lyell (17 USPQ2d 1548).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-10 of instant application  are rejected on the ground of non-statutory double patenting over claims 1-9 of U. S. Patent No. 10,049,404 and claims 1-9 of U.S. Patent No. 10,679,289, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘404 and patent ‘289 and is covered by the patent since the patent and the application are claiming common subject matter, and claims are identical except instant claims are system claim while patent ‘404 is a method claim and patent ’289 is a computer readable medium claim. 
404 and patent ‘289 are significantly similar and the claimed features are identical with respect to preventing adverse exchange limit effects.
The independent claim 2 of the instant application essentially consists of features listed in claim 1 of patent ‘404 and patent ‘289 as listed above. The instant application include limitation related to a gateway device of a system claim and each limitation is followed by “wherein the gateway device is configured to… “. The dependent claim 3-10 of instant application is similar to dependent claims 2-9 of patent “404 and patent “289 in a sequential order.
The omission of an element as described above for the patent ‘404 and patent ‘289 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-10 of the instant application are not identical to claims 1-9 of US Patent No. 10,049,404 and 1-9 of U.S. Patent 10,679,289, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        12/04/2021